Citation Nr: 0216226	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  02-00 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the veteran perfected a timely appeal of the RO's 
denial of his claim of service connection for back 
disability.

(The veteran's reopened claim of service connection for back 
disability, will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran had honorable active service from September 1974 
to March 1976.  He had a subsequent period of service from 
March 1976 to February 1978 of which the character of 
discharge was such as to preclude the award of compensation 
benefits by the Department of Veterans Affairs (VA).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August and November 2001 determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which held that the veteran did not have a 
pending appeal because he failed to file a timely Substantive 
Appeal with respect to its February 1999 rating decision that 
denied his claim of service connection for back disability.  
The veteran timely perfected an appeal on the question of 
whether he filed a timely Substantive Appeal, the only 
question currently before the Board.

During the course of this appeal, the veteran relocated to 
Lumberton, North Carolina; however, the Buffalo, New York, RO 
continued to process the veteran's claims.   In April 2002, 
The American Legion formally requested the Buffalo, New York, 
RO to transfer the claims folder to the Winston-Salem, North 
Carolina, RO.  In addition, later that same month, the 
veteran filed a statement directly with the Board indicating 
that he was now living in Blackshear, Georgia.  

The Board is undertaking additional development with respect 
to the veteran's claim of service connection for back 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9 (a)(2)).  When the additional development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903)).  After giving notice and reviewing the veteran's 
response, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  In December 1998, the veteran filed a document that meets 
the requirements of a Notice of Disagreement with the RO's 
March 1998 rating decision that denied his claim of service 
connection for back disability.

2.  In May 1999, the veteran filed a document that meets the 
requirements of a Substantive Appeal in support of his back 
disability claim.

3.  In September 1999, the RO issued the veteran a Statement 
of the Case on his claim seeking service connection for back 
disability.


CONCLUSION OF LAW

The veteran perfected a timely appeal of the RO's March 1998 
decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.201, 20.202 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
the VCAA are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.

Although the Board notes that although the Court has held 
that the VCAA is potentially applicable to all pending claims 
(see Holliday v. Principi, 14 Vet. App. 280 (2001)), the 
Court has recently held that VA's duties to notify and assist 
contained in the VCAA are not applicable to claims such as 
this one in which the law, rather than the evidence, is 
dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

II.  Background and Analysis

In November 1997, the veteran filed a claim seeking service 
connection for back disability.  This claim was initially 
denied by the RO in a March 30, 1998, rating decision, on the 
basis that it was not well grounded under the law in effect 
at the time.  In that same decision, the RO also denied his 
claims seeking service connection for post-traumatic stress 
disorder (PTSD) and for nonservice-connected pension 
benefits; in August 1999, the RO granted service connection 
for PTSD and assigned a 30 percent evaluation.

In April 1998, the RO notified the veteran of its March 30, 
1998, determination and of his appellate rights.  In 
response, in a December 14, 1998, statement, the veteran 
cited the March 30, 1998, rating decision and indicated that 
he was submitting "new and material evidence to establish a 
service-connected back condition."  The veteran indicated 
that the evidence included an "expert medical opinion" from 
Dr. Mark C. Hoffman, who opined that his back disability was 
related to a 1974 in-service accident; that opinion is 
contained in Dr. Hoffman's October 1998 report.

Because additional pertinent evidence was thereafter received 
at the RO within one year of the date of the mailing of the 
notice of the March 1998 determination, the RO was required 
to consider that evidence in connection with the veteran's 
initial November 1997 application because as a matter of law 
it is deemed as having been filed in connection with that 
claim.  See Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  
In February 1999, the RO confirmed and continued its denial 
of service connection on the merits.  In a March 3, 1999, 
letter, the RO informed the veteran that his claim seeking 
service connection for back disability had again been denied; 
the RO also notified him of his appellate rights.

In a February 22, 1999, statement, which the veteran filed at 
the RO on March 4, 1999, the veteran indicated that he was 
submitting a Notice of Disagreement (NOD), which stated, in 
its entirety,

I disagree with your rating decision of 
3/30/98, which denied me nonservice-
connected pension [benefits].  On 
12/14/98, I submitted "new and 
material" evidence for my service-
connected compensation claim.  

At this time, I am submitting "new and 
material" evidence for my pension claim.  
Enclosed is a medical examination form 
completed by my physician which outlines 
my medical limitations.  Due to these 
limitations, I am unable to maintain 
"gainful employment."

Please reconsider.

In response, in March 1999, the RO issued the veteran a 
Statement of the Case (SOC) on the issue of his entitlement 
to nonservice-connected pension benefits; the SOC did not 
address his back disability claim.

As noted above, following its receipt of additional pertinent 
medical evidence, in February 1999, the RO readjudicated the 
veteran's claim seeking service connection for back 
disability and denied it on the merits.  In a March 3, 1999, 
letter, the RO notified the veteran of this determination as 
well as his appellate rights.

In a VA Form 9, dated May 26, 1999, and filed at the RO two 
days later, the veteran expressed in detail his disagreement 
with the RO's decision to deny his claim of service 
connection for back disability.  Later that month, the RO 
afforded him a formal VA orthopedic examination to assess his 
low back condition, and in an August 1999 rating action, a 
copy of which was issued as part of the SOC dated in 
September 1999, the RO confirmed and continued its denial of 
service connection for this condition.  That SOC informed him 
that if he decided to continue his appeal, he needed to file 
a formal appeal, which he could do by completing and filing 
an enclosed VA Form 9.

The RO continued to develop other claims filed by the 
veteran, including those seeking service connection for PTSD 
and for nonservice-connected pension benefits, and sent 
several letters to the Social Security Administration (SSA) 
seeking copies of any disability determinations made by that 
agency, together with copies of the medical records that 
served as the basis for any such decisions.  Despite several 
attempts, the RO was unsuccessful, and in a September 12, 
2000, letter, the veteran reported that he did not understand 
SSA's delay and that he too was attempting to obtain those 
records so that they could be considered by the RO.  

VA outpatient treatment records, dated from November 1999 to 
September 2000, were subsequently associated with the claims 
folder, and in a September 2000 rating action, the RO 
notified the veteran that it had granted his pension claim; 
his back disability claim was not reconsidered.

In January 2001, the veteran submitted copies of the SSA's 
determination and the records upon which it was based, and in 
a March 2001 rating decision, the RO confirmed and continued 
its decision to award him nonservice-connected pension 
benefits.

Thereafter, in an August 2001 letter, the RO wrote that it 
had "received an inquiry" regarding the status of the 
veteran's back claim, and stated that a review of the claims 
folder showed that he filed an NOD on May 28, 1999.  The RO 
noted that it had issued him an SOC on this issue on 
September 2, 1999, and that the rating board had reviewed his 
file on September 15, 2000, and determined that his appeal 
seeking service connection for a back condition had become 
inactive.  The RO added that his claim of service connection 
for PTSD had been resolved by the RO's establishment of 
service connection for that condition.

In an October 2001 statement, the veteran took issue with the 
RO's August 2001 letter, and noted that he had submitted a VA 
Form 9 on May 28, 1999, in reply to the RO's denial of 
service connection for his back disability, "not an NOD!!" 
(emphasis in original).  The veteran also maintained that the 
RO's review of his claim on September 15, 2000, related to 
his claim seeking nonservice-connected pension benefits.  In 
addition, the veteran alternatively contended that, because 
he perfected an appeal of his PTSD claim, since both 
conditions stemmed from the same in-service incident, his 
appeal seeking service connection for back disability should 
also have been granted.  The veteran further maintained that 
because he filed a VA Form 9 for his back condition and had 
"still not received a decision," his appeal seeking service 
connection for this disability remained pending.  Finally, 
the veteran resubmitted a copy of the "appeal package," 
that he filed in May 1999, together with records from the 
SSA, including the decision awarding him disability benefits 
from that agency.

In response, in a November 2001 letter, the RO notified the 
veteran that he did not file a timely appeal of its February 
1999 rating decision.  In doing so, the RO acknowledged that 
he filed a VA Form 9 in May 1999, but explained that the VA 
Form 9 was the first time he had filed an NOD with the denial 
of his claim seeking service connection for back disability.  
The RO stated that it in September 1999 it had issued him an 
SOC, and therefore he was required to file his Substantive 
Appeal "on the prescribed VA Form 9," at some point after 
September 2, 1999, but prior to the expiration of the one-
year appeal period following the March 3, 1999, notice 
letter.  The RO informed the veteran that because "this was 
not accomplished," the determination that his formal appeal 
was not timely filed itself was an appealable issue and 
notified the veteran of his appellate rights.

In December 2001 written argument, the veteran's 
representative reviewed the history of the veteran's back 
disability claim.  In doing so, his representative 
highlighted the veteran's February 22, 1999, statement (which 
as noted above was received at the RO on March 4, 1999), in 
which he stated that he was in disagreement with the March 
30, 1998, rating action that denied his claim seeking 
nonservice-connected pension benefits and indicated that he 
was submitting new and material evidence for his service-
connected compensation claim.  Further, he pointed out that 
the veteran filed a VA Form 9 in May 1999.  Alternatively, 
his representative contended that VA had failed in its duty 
to assist the veteran because the RO did not explain to the 
veteran that because his VA Form 9 was accepted as an NOD he 
had to file a Substantive Appeal (on VA Form 9), implicitly 
arguing that the requirement should be waived.

In a December 2001 rating action, a copy of which was 
included as part of the SOC dated later that same month, the 
RO determined that the veteran had failed to perfect a timely 
appeal of its denial of his November 1997 claim for back 
disability.  In doing so, the RO reasoned that, following its 
issuance of the September 2, 1999, SOC, "No subsequent VA 
Form 9 was received and the appeal lapsed on March 3, 2000."

In a VA Form 9 received in January 2002, the veteran 
perfected an appeal regarding the timeliness of his claim of 
service connection for back disability.  The veteran reviewed 
the procedural and evidentiary history of the claim, and 
essentially reiterated the arguments set forth in his 
December 2001 NOD.

The RO interpreted the veteran's October 2001 statement as an 
application to reopen a claim of service connection for back 
disability, and in March 2002, denied his petition to reopen 
that claim.  The RO notified the veteran of this decision 
later that same month, but to date the claims folder does not 
reflect that he has expressed disagreement with that 
determination.

Finally, in written argument dated in March and April 2002, 
The American Legion offered further support to the veteran's 
claim that his appeal was timely filed.

A Notice of Disagreement is a written communication from a 
claimant or his or her representative that expresses 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest that result.  38 C.F.R. § 20.201.  The 
Notice of Disagreement must be filed within one year from the 
date that the agency of original jurisdiction mails notice of 
the determination to the veteran.  38 C.F.R. § 20.302(a).

Here, as the veteran has pointed out, in his December 1998 
statement, he expressed dissatisfaction with the March 1998 
rating decision and asked the RO to reconsider it, i.e., he 
was contesting the result in light of the medical evidence 
that he submitted together with this statement.  As such, the 
Board concludes that the veteran's December 1998 statement 
meets the requirements of an NOD.

In fact, the Board notes that the veteran's February 22, 
1999, statement, which was filed at the RO the day following 
the RO's March 3, 1999, letter notifying the veteran that it 
had confirmed and continued the denial of his claim on the 
merits, he cited his December 1998 statement and asserted 
that he had submitted new and material evidence in support of 
his back disability claim.

Pursuant to 38 C.F.R. § 20.202, a Substantive Appeal consists 
of a properly completed VA Form 9, "Appeal to Board of 
Veterans' Appeals," or correspondence containing the 
necessary information.  According to the regulation, the 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination or determinations 
being appealed.  The regulation also states that proper 
completion and filing of a Substantive Appeal is the last 
action the appellant needs to take to perfect an appeal.

The Board finds that a review of the veteran's May 1999 VA 
Form 9 shows that he set forth detailed bases in support of 
his claim that the RO had inappropriately denied his back 
disability claim.  Thus, it clearly satisfies the criteria 
set forth in 38 C.F.R. § 20.202.

In finding that the veteran had not perfected a timely appeal 
of his initial November 1997 claim of service connection for 
back disability, the RO reasoned that he failed to do so 
because he did not file a Substantive Appeal following its 
issuance of the September 1999 SOC and within one year of the 
March 3, 1999, notice letter.  In Archbold v. Brown, 9 Vet. 
App. 124 (1996), however, the Court held that a Substantive 
Appeal could be timely even though a statement of the case 
had not yet been issued by the RO.  

In light of the foregoing, the appeal is granted.


ORDER

As the veteran has perfected a timely appeal of the RO's 
rating decision; the appeal is granted to this extent only.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

